DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 are pending and examined in the instant Office action.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	It is unclear as to the metes and bounds of GSGcorrected, GSSGcorrected, GSHSIDMS, and CGSHn and the relationships of these variables to GSG, GSSG, GSH, and CGSH.  For the purpose of examination, it is interpreted that GSGcorrected, GSSGcorrected, GSHSIDMS, and CGSHn are distinct variables from GSG, GSSG, GSH, and CGSH.
	It is further unclear as to the metes and bounds of a chemical reaction being in the mathematical equations for  and .  It is ambiguous as to what is the mathematical significance of an arrow with the term “oxidation” above the arrow.  For the purpose of examination, it is interpreted that the arrow represents a difference operator.
	In claim 9, it is unclear as to the statutory class of “glutathione screening.”  For the purpose of examination “glutathione screening” is interpreted to be a process.
	In claim 9, it is unclear as to the differences between CGSH, CGSH1, CGSH2, and CGSHi.  For the purpose of examination, it is interpreted that any value of CGSH is CGSH, CGSH1, CGSH2, or CGSHi.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, it is interpreted that cytochrome P450 is not required.
Claim 10 recites the limitation "The method of claim 9" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 does not recite the term “method”.  For the purpose of examination, it is interpreted that “method” refers to “screening.”
Claim 10 recites a list of metabolites.  It is unclear as to whether this list is recited in the alternative.  For the purpose of examination, it is interpreted that the list of metabolites is recited in the alternative.
Claim 10 recites that CGSH uses isotopically trapping agents.  Since it is unclear as to the metes and bounds of a molecule using an isotopically trapping agent, for the purpose of examination, it is interpreted that isotopically tapping agents do not further limit claim 10.
Claim 11 is drawn to “A method of algorithmic and mathematical quantification” of types of glutathione.  It is unclear as to how experimental procedures pertaining to mass spectrometry have a role in a mathematical algorithm.  Consequently, for the purpose of examination, it is interpreted that “by following the principles and sample preparation protocols of D-IDMS and/or D-SIDMS” does not further limit the claim.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is not understood as to how to execute the algorithm because there are more variables than simultaneous equations.

1.  The claims recite equations involving both GSGcorrected, GSSGcorrected, GSHSIDMS, and CGSHn and to GSG, GSSG, GSH, and CGSH.  The claims recite more variables than equations.  The claims recite mathematical relations that comprise chemical reactions.

2.  While the specification reiterates these mathematical relationships, the specification does not teach the mathematical relationship between GSGcorrected, GSSGcorrected, GSHSIDMS, and CGSHn and to GSG, GSSG, GSH, and CGSH, respectively.  The specification also lacks a working example of how to solve this system of simultaneous equations with more variables than equations.  The specification does not teach how to salve chemical equations that involve chemical reactions.

3.  The prior art of Fu et al. [US Patent 6,235,495] teaches methods for the quantitation of oxidized glutathione.  The figure and ratios of glutathione of Fu et al. are solvable based on the parameters taught in Fu et al.  In other words, Fu et al. does not teach an excess of variables.  In addition, the mathematical relations in Fu et al. do not involve chemical reactions.

4.  The claims recite a system of equations comprising both more variables that equations and chemical reactions.  The specification lacks insight on further relationship between the variables or how to solve this system of equations.  While there is analogous prior art on similar subject matter, there is no mathematical and chemical inconsistencies in the document of Fu et al.  The lack of guidance in the claims, specification, and prior art yields an unpredictable method of solving the system of equations.  This unpredictability yields undue experimentation.

In view of the above, it is the Examiner’s position that with the insufficient guidance and working examples and in view of unpredictability and the state of art one skilled in the art could not make and/or use the invention with the claimed breadth without an undue amount of experimentation.

Claim Rejections - 35 USC § 101 and 35 USC § 112(b) - Use Claims
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claims 9-11 are rejected under 35 U.S.C. 101 and 35 U.S.C. 112(b) because the claims are drawn to use claims.
Independent claims 9 and 11 are drawn to use claims because the claims are process claims without any active steps.  Each of claims 9 and 11 recites a preamble followed by wherein clauses.  Dependent claim 10 recites another wherein clause.

Claim Rejections - 35 USC § 101 - Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-10 are drawn to methods.  Claims 1-8 recite the judicial exception of calculating levels of different types of glutathiones using a system of simultaneous equations.  Claims 2-4 recite calculating GSH/GSSG ratios.  Claims 5-8 recite diagnostic steps.  Claim 9 recites a mathematical equation to calculate CGSH.  This judicial exception is not integrated into a practical application because the fact pattern of the instant set of claims is not analogous to the fact pattern of a set of claims cited in the MPEP found to be patent eligible. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP 2106.05) because the prior art of Owen et al. [Protein Misfolding and Cellular Stress in Disease and Aging, 2010, volume 648, pages 269-277] teach that measuring oxidized/reduced glutathione ratios is routine and conventional in the prior art.  In addition, the prior art of Iwasaki et al. [Journal of Chromatography B, volume 377, 2009, pages 3309-3317] teach that chromatographic and mass spectrometric analysis of glutathione in biological samples is routine and conventional.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen et al. [Protein Misfolding and Cellular Stress in Disease and Aging, 2010, volume 648, pages 269-277] in view of Iwasaki et al. [Journal of Chromatography B, volume 377, 2009, pages 3309-3317].
Claims 9-10 are drawn to glutathione screening using mass spectrometry.
Claim 11 is drawn to mathematically determining glutathiones using mass spectrometry.  The wherein clauses in claim 11 that rely on “preferred need” or “purpose of measurement” are interpreted to be intended uses that do not further limit the claim.
The document of Owen et al. teaches measuring oxidized/reduced glutathione ratios [title, abstract].
Owen et al. does not teach using mass spectrometry.
The document of Iwasaki et al. teaches chromatographic and mass spectrometric analysis of glutathione in biological samples [title and abstract].
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the measurement of oxidized/reduced glutathione ratios by use of mass spectrometry wherein the motivation would have been that mass spectrometry is an additional tool that facilitates the analysis of glutathione [abstract of Iwasaki et al.].

Related Prior Art
The prior art of Fu et al. [US Patent 6,235,495] teaches methods for the quantitation of oxidized glutathione.  The figure and ratios of glutathione of Fu et al. are solvable based on the parameters taught in Fu et al.  

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1672                                                                                                                                                                                                        13 December 2022